Citation Nr: 1632128	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to August 15, 2012 and a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel




INTRODUCTION

The Veteran had active duty service from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and a noncompensable rating        for bilateral hearing loss effective December 8, 2010. 

In a January 2014 rating decision, the RO increased the rating for the Veteran's hearing loss to 10 percent effective August 15, 2012.  


FINDINGS OF FACT

1.  Prior to August 15, 2012, the Veteran's hearing loss was manifested by no worse than Level III hearing loss on the right and Level II hearing loss on the left, with speech discrimination scores of 88 percent on the right and 92 percent on the left.

2.  From August 15, 2012, the Veteran's hearing loss was manifested by no worse than Level III hearing loss on the right and Level V hearing loss on the left, with speech discrimination scores of 88 percent bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss prior to August 15, 2012 and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA   Schedule of Rating Disabilities (Rating Schedule) and are intended to represent       the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects   of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the    results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.

Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  



Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and      70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA examination in March 2011.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:    



                         HERTZ


1000
2000
3000
4000
Average
RIGHT
45
65
65
75
62.5
LEFT
50
60
65
75
62.5

Speech recognition scores were 88 percent on the right and 92 percent on the left.  
Application of these findings to Table VI results in Level III hearing loss in the right ear and Level II hearing loss in the left ear, which equates to a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

The record contains no additional pure tone threshold findings during that period on appeal.  Additionally, the VA examination included the Veteran's complaints regarding his hearing and the functional impairment it causes. In this regard, the March 2011 VA examiner reported the Veteran's complaints of his difficulty understanding speech clearly at times.  Thus, the examination is adequate for evaluating his disability. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 


The Veteran was afforded another VA examination in August 2012.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:    




   HERTZ


1000
2000
3000
4000
Average
RIGHT
50
60
65
80
63.75
LEFT
55
55
65
75
62.5

Speech recognition scores were 88 percent bilaterally.  Application of these findings to Table VI results in Level III hearing loss bilaterally.  As the Veteran's pure tone thresholds were at 55 or above at each of the four specified frequencies in the left ear, the left ear findings must also be determined using Table VIA.  Application of the left ear findings to Table VIA results in a Level V hearing loss for the left ear.  Taking the highest assigned levels for each ear (Level III for the right ear and Level V for the left ear), the Veteran's hearing loss equates to a 10 percent rating under Table VII.  38 C.F.R. § 4.85.

The record contains no additional pure tone threshold findings during that period on appeal.  Again, the Board notes that the VA examination included the Veteran's complaints regarding his hearing and the functional impairment it causes.  The August 2012 VA examiner reported the Veteran's complaints of his difficulty hearing voices and watching TV.  Thus, the examination is adequate for evaluating his disability.  See Martinak, 21 Vet. App. at 455-56. 

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life; however, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  .

In sum, it was not until the August 2012 VA examination that the Veteran's hearing loss rose to a compensable level, and the most probative evidence does not reflect that a compensable rating is warranted prior to August 15, 2012 or that a rating in excess of 10 percent for hearing loss is warranted at any time thereafter.  Accordingly, the Board finds that the criteria for a higher initial disability rating for bilateral hearing loss have not been met or approximated.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered whether the Veteran's hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists, which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought  to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined      by pure tone averaging may have significant impairment of speech and vice versa. Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined   that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and       medical experts in developing the current criteria of Diagnostic Code 6100,         the Board finds that the schedular rating currently assigned reasonably       describes the Veteran's disability level and symptomatology.  Moreover,              the Veteran is separately compensated for tinnitus.  The Veteran's description       of difficulty hearing has been measured according to pure tone averages and  speech discrimination.  The Board recognizes that the Veteran stated that he has    difficulty understanding speech and watching television.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply  do not represent an exceptional case.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and referral for extraschedular consideration for the disability is not warranted.

As a final matter, the Court has held that entitlement to total disability based on individual unemployability (TDIU) may be an element of an appeal for a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that the Veteran has asserted that he lost his CDL due to his hearing loss.  However, the Veteran has noted that with hearing amplification he could get his CDL again, but stated that no one will hire him at his age.  Regardless, the evidence reflects that the Veteran currently works full time as an operations manager.  Accordingly, the Board finds that remand for consideration of TDIU under Rice is not warranted.



ORDER

Entitlement to a compensable disability rating for bilateral hearing loss prior to August 15, 2012 and in excess of 10 percent thereafter is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


